Title: From John Adams to William Tudor, Sr., 7 June 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Tudor
Quincy June 7th 1818

No man could have written from memory Mr Otis’s Agument of four or five hours in length, against The Acts of Trade, considered as Revenue Laws, and against Writts of Assistance, as tyrannical Engines to carry them into execution, the next day after it was Spoken. How awkward then, is an Attempt to do it, after a Lapse of fifty Seven Years? Nevertheless, Some of the heads of his discourse, are So indelibly imprinted on my mind, that I will endeavour to give you Some very Short hints of them.
1 He began with an Exordium containing an apology for his resignation of the office of Advocate General in the Court of Admiralty, and for his appearance in that cause in opposition to the Crown and in favour of the town of Boston, and the Merchants of Boston and Salem.
2.  A dissertation on the Rights of Man in a state of Nature. He asserted that every man, merely natural, was an independent sovereign, subject to no Law but the Laws written on his heart, and revealed to him by his Maker in the Constitution of his Nature and the inspiration of his understanding and his conscience. His right to his Life, his Liberty, no created being could rightfully contest. Nor was his right to his Property less incontestable. The Clubb that he had snapped from a Tree, for a staff or for defence was his own. His bow and arrow was his own; if by a pebble he had killed a Patridge or Squirrel, it was his own. No creature Man or Beast had a right to take it from him. If he had taken an Eel or a Smelt or a Sculpion it was his Property. In short he sported upon this Topick with so much witt and humour, and at the same time so much indisputable truth and reason that he was not less entertaining than instructive. He asserted that these Rights were inherent and inalienable. That they never could be surrenderd or alienated but by Idiots or Madmen, and all the Acts of Idiots  and Lunaticks was were void and not obligatory by all the Laws of God and Man. Nor were the poor Negroes forgotten. Not a Quaker in Philadelphia or Mr Jefferson of Virginia ever asserted the Rights of Negroes in stronger terms. Young as I was and ignorant as I was, I shuddered at the doctrine he taught. And I have all my lifetime shuddered, and still shudder at the consequences that may be drawn from such premises. Shall we say that the rights of Masters and servants clash? and can be decided only by force? I adore the Idea of Gradual Abolitions? But who shall decide, how fast or how slowly these Abolitions shall be made?
3. From Individual Independence he proceeded to Association. If it was inconsistent with the dignity of human Nature to say that Men were gregarious Annimals like Wild Horses and Wild Geese; it surely could Offend no delicacy to say, they were Social Annimals by Nature, that there were mutual Sympathies and above all, the Sweet Attraction of the Sexes which must soon draw them together in little groups and by degrees in larger Congregations for mutual Assistance and defence. And this must have happened before any formal Covenant, by express Words or Signs concluded. When general Counsells and deliberations commenced, The objections could be no other than the mutual defence and security of every Individual for his Life, his Liberty and his Property. To suppose them to have Surrendered these in any other way then by equal Rules and general Consent was to suppose them Idiots or Madmen whose Acts were never binding. To suppose them Surprised by Fraud or compelled by Force into any other Compact, such fraud and such Force could confer no Obligation. Every Man had a Right to trample it under foot whenever he pleased. In Short he Asserted these Rights to be derived only from Nature and the Author of Nature; that they were inherent, unallienable and indefeasable by any Laws Pacts, Contracts, Covenants or Stipulations which Man could devise.—
4. These Principles and these Rights, were wrought into the English Constitution as fundamental Laws. And under this head he went back to the old Saxon Laws and to Magna Charta and the fifty Confirmations of it in Parliament and the Execrations ordained against the Violation of it, and the National Vengeance which had been taken on them from time to time down to the James; & Charles’s, and to the Petition of Rights and the Bill of Rights to Life Liberty and Property and the Revolution. He asserted that the Security of the Rights to Life Liberty and Property had been the Object of all those Struggles against Arbitrary Power temporal and Spiritual civil and political, military and Ecclesiastical in every Age. He asserted that our Ancestors as British Subjects and We their descendents and British Subjects were intitled to all those Rights by the British Constitution as well as by the Law of Nature, and our Provincial Charter as much as any Inhabitant of London or Bristol or any Part of England; and were not to be cheated out of them by any Phantom of “Virtual Representation,” or any other Fiction of Law or Politicks, or any Monkish Trick of deceit and Hypocricy.
5. He then examined the Acts of Trade one by one, and demonstrated that if they were considered as Revenue Laws, they destroyed all our security of Property Liberty and Life; every Right of Nature and the English Constitution, and the Charter of the Province. Here he considered the distinction between “External” and “internal Taxes” at that time a popular and common place distinction. But he asserted there was no such distinction in Theory, or upon any Province Principle but “Necessity.” The Necessity that the Commerce of the Empire should be under one direction, was obvious. “The Americans had been so sensible of this Necessity, that they had connived at the distinction between external and internal Taxes and had Submitted to the Acts of Trade as Regulations of Commerce; but never as Taxations, or Revenue Laws. Nor had right the British Government, till now, ever dared to attempt to enforce them as Taxations or Revenue Laws. They had lain dormant in that Character for a Century almost. The Navigation Act he allowed to be binding upon Us because We had consented to it by our own Legislature. He gave a History of the Navigation Act of the first of Charles the Second a Plagiarism from Oliver Cromwell. This Act had lain dormant 15 years. In 1675 after repeated Letters and Orders from the King, Governor Winthrop very candidly informs his Majesty that the Laws had not been executed because it was thought unconstitutional, Parliament not having Authority, over Us.—
I Shall pursue this Subject in a short Series of Letters. Providence pursues its incomprehensible and inscrutable designe in its own Way and by its own Instruments. And I Sincerely believe Mr Otis to have been the earliest and the principle Founder of one of the greatest political Revolutions that ever occoured among Men, it seems to me of some importance that his Name and Character should not be forgotten. Young Men should be taught to honour Merit, but not to adore it. The greatest Men have the greatest faults.—
John Adams